                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MICHAEL MCCLURE,

             Plaintiff,
                                                    Civil Case No. 17-13106
v.                                                  Honorable Linda V. Parker

ANDREW LEAFE, JAMES
MACKIN, CHRISTOPHER
SMITH, AND CURAYTOR LLC,

          Defendants.
____________________________________/

      OPINION AND ORDER (1) DENYING PLAINTIFF’S MOTION FOR
       PARTIAL RECONSIDERATION (ECF NO. 35) AND (2) DENYING
     DEFENDANTS’ MOTION FOR PARTIAL RECONSIDERATION (ECF
                              NO. 36)

       This lawsuit arises from conduct related to several contractual agreements,

two mergers, and Defendants’ cash offer to Plaintiff, who at one point held a 10

percent membership interest in Defendant company, Curaytor LLC. In an Opinion

and Order entered on September 27, 2018, this Court granted in part and denied in

part Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint. (ECF

No. 31.) Presently before the Court are two motions for reconsideration of the

Court’s Opinion and Order, one filed by Plaintiff and the other by Defendants on

October 11, 2018. (ECF Nos. 35, 36). For the reasons that follow, the Court

denies both motions.


                                         1
                                    Legal Framework

      Local Rule 7.1 provides the following standard of review for motions for

reconsideration:

      Generally, and without restricting the court’s discretion, the
      court will not grant motions for rehearing or reconsideration
      that merely present the same issues ruled upon by the court,
      either expressly or by reasonable implication. The movant must
      not only demonstrate a palpable defect by which the court and
      the parties and other persons entitled to be heard on the motion
      have been misled but also show that correcting the defect will
      result in a different disposition of the case.

E.D. Mich. LR 7.1(h)(3). Palpable defects are those which are “obvious, clear,

unmistakable, manifest or plain.” Mich. Dep’t of Treasury v. Michalec, 181 F.

Supp. 2d 731, 734 (E.D. Mich. 2002). “It is an exception to the norm for the Court

to grant a motion for reconsideration.” Maiberger v. City of Livonia, 724 F. Supp.

2d 759, 780 (E.D. Mich. 2010). “[A] motion for reconsideration is not properly

used as a vehicle to re-hash old arguments or to advance positions that could have

been argued earlier but were not.” Smith ex rel. Smith v. Mount Pleasant Pub.

Sch., 298 F. Supp. 2d 636, 637 (E.D. Mich. 2003) (citing Sault Ste. Marie Tribe of

Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998)).

                                    Plaintiff’s Motion

      Plaintiff seeks reconsideration of the Court’s dismissal of Count VIII

(Breach of Fiduciary Duties – Michigan Law), Count X (Violation of MCL

§ 450.4515 – Michigan Law: Oppression of Minority Member), Count IX (Breach
                                         2
of Fiduciary Duties – Delaware Law), and Count III (Breach of Contract –

Michigan Law: Unlawful Merger of Frugyl into Curaytor Delaware). Although

electing not to address in detail the arguments made in Plaintiff’s motion for

reconsideration,1 the Court fully reviewed the arguments and finds that they do not

demonstrate palpable defects in the Court’s Opinion and Order. Rather—to be

plain—Plaintiff’s motion amounts to a patchy tapestry of old arguments, new

theories, and mere disagreements with the Court’s conclusions. For the reasons

stated in its September 27, 2018 Opinion and Order, the Court denies Plaintiff’s

motion for reconsideration with respect to the counts at issue—specifically, Counts

III, VIII, IX, and X.

      Plaintiff alternatively requests leave to amend if the Court finds the facts of

these claims were not sufficiently pled. (ECF No. 35 at Pg. ID 785.) Because

amendment would be futile, Foman v. Davis, 371 U.S. 178, 182 (1962), the Court

denies Plaintiff’s request.

                                   Defendants’ Motion


1
  Regarding the conduct alleged under Count X, (ECF No. 12 at Pg. ID 254-57), as
previously noted by this Court and contrary to Plaintiff’s arguments, (ECF No. 35
at Pg. ID 769-73), MCL § 450.4515 does not govern conduct related to the “buyout
offer” or the Curaytor LLC Amended and Restated Limited Liability Company
Agreement (“New Operating Agreement”). (ECF No. 31 at Pg. ID 730-32.) Even
assuming arguendo that the remaining conduct occurred on or before the October
31, 2014 merger, these causes of action fall within the three-year statute of
limitations and are thus time-barred.

                                          3
      Defendants seek reconsideration of the Court’s decision not to dismiss

Count II (Breach of Contract – Delaware Law: Dilution of McClure’s Ownership

Interest) of Plaintiff’s First Amended Complaint. The Court declined to dismiss

the count because, accepting as true Plaintiff’s allegations that Curaytor LLC (i)

withheld distributions; (ii) withheld tax and financial documents; and (iii)

undervalued his membership interest, Plaintiff sufficiently made out plausible

claims for breach of the New Operating Agreement. (ECF No. 31 at Pg. ID 738.)

      Defendants argue that the Court’s decision contains a palpable defect

because “Plaintiff did not identify a specific provision of the New Operating

Agreement that was breached by Defendants’ supposed failure to pay him what he

considers fair value.” (ECF No. 36 at Pg. ID 793.) Here, Defendants restate an

argument made in their Motion to Dismiss—specifically, that “Plaintiff identifies

no provision of the Curaytor Agreement that required Defendants to offer a

particular value, or follow any particular process or methodology in connection

with the conversion of his interest to cash.” (ECF No. 16 at Pg. ID 319.) For the

reasons stated in its September 27, 2018 Opinion and Order, the Court did not err.

      Nonetheless, the Court will take this opportunity to clarify its findings

regarding Count II below. Though Defendants correctly state that “Delaware law

requires that a plaintiff identify an express contract provision that the defendant

breached to state a claim for breach of contract,” (ECF No. 36 at Pg. ID 800


                                          4
(quoting Fundingsland v. OMH Healthedge Holdings, Inc., 329 F. Supp. 3d 1123,

1135 (S.D. Cal. 2018))), Defendants incorrectly state that Plaintiff failed to do so.

      When evaluating Plaintiff’s claims, the Court construes the pleadings “so as

to do justice,” Stoudemire v. Michigan Dep't of Corr., 705 F.3d 560, 570 (6th Cir.

2013) (quoting Fed. R. Civ. P. 8(e)), and does “not rely solely on labels in

[Plaintiff’s] complaint, but . . . probe[s] deeper and examine[s] the substance of the

complaint,” Minger v. Green, 239 F.3d 793, 799 (6th Cir. 2001). Indeed, “the

fundamental tenor of the Rules is one of liberality rather than technicality,” Miller

v. American Heavy Lift Shipping, 231 F.3d 242, 248 (6th Cir. 2000), and “the label

which a plaintiff applies to a pleading does not determine the nature of the cause of

action which he states.” United States v. Louisville & Nashville R. Co., 221 F.2d

698, 701 (6th Cir. 1955).2




2
  However, given the imprecise nature of portions of the First Amended Complaint
(i.e., describing remedies as causes of actions and detailing elements of a single
claim in different sections of the pleadings), the Court must note that it is not its
role to sort through pages of pleadings to speculate as to the specific claims
Plaintiff asserts. See Wright & Miller § 1281 at 709 (“A party should seek to
frame his allegations as directly as possible; redundancy and verbosity are to be
strictly avoided. Unnecessary prolixity in a pleading places an unjustified burden
on the district judge and the party who must respond to it because they are forced
to ferret out the relevant material from a mass of verbiage. . . . [W]hen the
violation of Rule 8(d)(1) is such that a great deal of judicial energy would have to
be devoted to eliminating the unnecessary matter and restructuring the pleading,
the court often will take the more expedient path of striking the entire pleading and
granting leave to replead.”).
                                          5
      The pleadings, when reviewed generously and as a whole, state and provide

fair notice of a claim for breach of the implied covenant of good faith and fair

dealing. Specifically, in Paragraph 197, Plaintiff contends that § 3.8 “specifically

requires,” among other duties, Defendants’ “general obligation to honor the

implied contractual covenant of good faith and fair dealing.” (ECF No. 12 at Pg.

ID 250-51.) In full, § 3.8 states that “this [s]ection does not limit or eliminate the

implied contractual covenant of good faith and fair dealing or liability for any act

or omission that constitutes a bad faith violation of such implied contractual

covenant.” (ECF No. 36, Ex. A at 5.) Notably, Defendants themselves discuss this

specific contractual provision in their Motion to Dismiss, (ECF No. 16 at Pg. ID

323), as well as the alleged inapplicability of the implied covenant in this case.

(Id. at 319-20, 320 n.8; see also ECF No. 22 at Pg. ID 611-12, 616-17.) Of course,

whether the Court considers this claim as breach of an express provision of the

contract or as a breach of the implied covenant of good faith and fair dealing, the

analysis is the same.

      “[T]o state a claim for breach of the implied covenant, [Plaintiff] ‘must

allege a specific implied contractual obligation, a breach of that obligation by the

defendant, and resulting damage to the plaintiff.’” Kuroda v. SPJS Holdings,

L.L.C., 971 A.2d 872, 888 (Del. Ch. 2009) (quoting Fitzgerald v. Cantor, 1998 WL

842316, at *1 (Del. Ch. Nov. 10, 1998)). Delaware courts “recognize[] the


                                           6
occasional necessity of implying contract terms to ensure the parties’ reasonable

expectations are fulfilled,” Wal–Mart Stores, Inc. v. AIG Life Ins. Co., 901 A.2d

106, 116 (Del. 2006) (quoting Dunlap v. State Farm Fire & Cas. Co., 878 A.2d

434, 442 (Del. 2005)), and “will only imply contract terms when the party

asserting the implied covenant proves that the other party has acted arbitrarily or

unreasonably, thereby frustrating the fruits of the bargain that the asserting party

expected,” Nemec v. Shrader, 991 A.2d 1120, 1126 (Del. 2010). A party is liable

for breaching the implied covenant of good faith and fair dealing when the party’s

conduct is such that it frustrates the general purpose of the contract “by taking

advantage of [its] position to control implementation of the [contract’s] terms.”

Dunlap, 878 A.2d at 442.

      A close analysis of the statements alleged by Plaintiff in his First Amended

Complaint indicates the presence of these required elements, wherein Defendants,

who hired an appraiser—who used his or her own methodology—to determine the

fair value of Plaintiff’s interest, (ECF No. 16 at Pg. ID 319), committed “errors

and/or omissions, . . . all of which severely drove down the alleged value of

Curaytor.” (ECF No. 12 at Pg. ID 231.) Plaintiff alleges that these errors and/or

omissions include:

       “Valuing the company on a ‘cash free’ basis, giving no weight or value to

          the $2 [m]illion in cash on the company’s books . . . .”;


                                          7
       “Valuing the company as if that cash is not available for use in the

          normal course of business, which is improper . . . .”;

       “Using a ‘risk premium’ of 35 percent, which is totally improper . . . .”;

       “Applying an unusually harsh and punitive discount to represent the

          minority/non-voting character of Plaintiff’s interest . . . .”; and

       “Using unrealistically conservative grown projections . . . .”

(Id. at 231-32.) Plaintiff contends that he will be able to demonstrate, “once all of

the facts are taken into account, [his] interest is worth several millions of

dollars”—not $664,000. (Id. at 232-33.)

      Though Defendants argue that “there is no ‘gap’ to fill” in the New

Operating Agreement because “Plaintiff’s claims are foreclosed by the plain

language of the agreement,” (ECF No. 22 at Pg. ID 616-17), Defendants further

state that the language governing “Involuntary Sales Under Certain Events”—

which references “Fair Market Value”—does not apply to this case but nonetheless

“sugget[s] that the process followed here was [not] unfair or not in good faith,”

(ECF No. 16 at Pg. ID 320 n.8 (emphasis added)). This argument in fact suggests

that a gap does exist: no provision in the New Operating Agreement expressly

states that the parties agree to be tied to the appraiser’s valuation methodology,

much less any methodology, in the cash conversion context, and it is not clear to

the Court that this issue was ever on the bargaining table. See Winshall v. Viacom

                                           8
Int'l Inc., 76 A.3d 808, 816 (Del. 2013) (quoting Aspen Advisors LLC v. United

Artists Theatre Co., 861 A.2d 1251, 1260 (Del. 2004)) (“The implied covenant of

good faith and fair dealing cannot properly be applied to give the plaintiffs

contractual protections that ‘they failed to secure for themselves at the bargaining

table.’”) This gap leaves open the possibility (even if slight) that Defendants could

unfairly or unreasonably value Plaintiff’s interest. Drawing all inferences in

Plaintiff’s favor, the facts alleged give rise to a plausible inference that the parties

would have agreed to impose a specific valuation methodology requirement had

they considered the issue. See Gerber v. Enter. Prods. Holdings, LLC, 67 A.3d

400, 418 (Del. 2013), overruled on other grounds by Winshall, 76 A.3d 808

(“Under Delaware law, a court confronting an implied covenant claim asks

whether it is clear from what was expressly agreed upon that the parties who

negotiated the express terms of the contract would have agreed to proscribe the act

later complained of as a breach of the implied covenant of good faith—had they

thought to negotiate with respect to that matter.”)

      Thus, at this early stage of the litigation and under the forgiving standard of

review set forth in Fed. R. Civ. P. 12(b)(6), pursuant to which the Court must take

Plaintiff’s allegations as true and view all reasonable inferences in Plaintiff’s favor,

the Court remains unpersuaded that Plaintiff fails to state a plausible claim for

breach of contract (§ 3.8)—or breach of the implied covenant—based on


                                            9
Defendants’ alleged undervaluing of Plaintiff’s interest. Because Defendants fail

to demonstrate palpable defects the correction of which would result in a different

disposition of the case,3 the Court denies their motion for reconsideration.

        Accordingly,

        IT IS ORDERED that Plaintiff’s motion for reconsideration (ECF No. 35)

is DENIED.

        IT IS FURTHER ORDERED that Defendants’ motion for reconsideration

(ECF No. 36) is DENIED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

    Dated: September 10, 2019




3
  Defendants do not challenge the Court’s finding as it relates to Defendants’
withholding of distributions under Count II. Thus, this finding stands. The
Court’s finding as it relates to the alleged withholding of tax and financial
information stands for the same reason.

                                         10
